DETAILED ACTION
This action is responsive to the application No.15/434,610 filed on 02/06/2017.
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 in lines 11-13 recited “where the isolation structure extends a width of the p-type backgate region or a width of the drain region;” does not have support from the figure.
The remaining claims are dependent from the rejected base claim 6 and therefore, inherit the deficiency
therefore.
Response to Amendment
Applicant's arguments received on 09/20/2021 in which 1, 6 and 14 are independent claims. Chaim 6 has been amended, Claims 13 and 16 has been cancelled. Claims 1-12, 14-15 and 17-19 have been examined and are pending in this application.
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 in line 11 recited “where the backgate region surrounds the isolation structure” not clear the appear surround from the top view but structure elsewhere not scribble or identify, and claim 14 in line 13 recited “a contact .
The remaining claims are dependent from the rejected base claim 6 and 14 and therefore, inherit the deficiency therefore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-12, 14-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Applicant Admit Prior Art (AAPA) figure 1, in view of Chen et al. (US 2014/0252472 A1).
Regarding independent claim 1, Applicant Admit Prior Art (AAPA) figure 1 discloses an integrated circuit comprising:
a substrate (105, [0004]);
a p-type body region (110, [0004]) in the substrate (105);
an n-type drift region (120, [0004]) in the substrate, wherein the p-type body region (110) and the n- type drift region (120) are lightly doped regions ([0004]);
a p-type backgate region (125, [0004]) in the p-type body region (110) adjacent to a surface of the substrate (105), and having a backgate terminal (160-1, Fig. 1, [0004]);
an n-type source region (130, [0004]) in the p-type backgate region (125), and having a source terminal (160-2, [0004]);

a poly gate structure (140, [0004]) formed above the substrate (105) between the n-type source region (130) and the n-type drain region (150), and having a gate terminal ([0007]); and
Applicant Admit Prior Art (AAPA) figure 1 does not clearly show
an isolation structure in the backgate region, the isolation structure extending through the backgate region into the p-type body region, and the isolation structure splitting the p-type backgate region.
Chen’s Fig. 1-3 discloses an isolation structure (50 and/or 51, [0030]) in the backgate region (36 and 82, [0048]), the isolation structure extending through the backgate region (36 and 82) into the p-type body region (84, [0022 and 0084]) and the isolation structure (50) splitting the p-type backgate region (36 and 82).
It would have been obvious for one of ordinary skill in the art at the time the invention to apply the teachings of Chen to teachings of AAPA such as applied the isolation structure in the backgate region, the isolation structure extending through the backgate region into the p-type body region, and the isolation structure splitting the p-type backgate region (Chen, Fig. 1-3) of Chen to the semiconductor device (AAPA Fig. 1) of AAPA to modifies the structure of AAPA’s Fig. 1 with the isolation structure in the backgate region, the isolation structure extending through the backgate region into the p-type body region, and the isolation structure splitting the p-type backgate region. One of ordinary skill in the art would have been motivated to make this modification in order 
Regarding claim 3, Applicant Admit Prior Art (AAPA) figure 1 discloses the integrated circuit of claim 1, wherein 
the n-type source region (130) is a heavily doped n-type region (A heavily doped n+ source 130, [0004]) having a higher doping concentration than the n-type drift region (120, Heavily n+ doped is higher doping concentration than the n-type doping).
Regarding claim 4, Applicant Admit Prior Art (AAPA) figure 1 discloses the integrated circuit of claim 1, wherein 
the n-type drain region (150) is a heavily doped n-type region (A drain region 150 is heavily doped n+ type, [0004]) having a higher doping concentration than the n-type drift region (120, Heavily n+ doped is higher doping concentration than the n-type doping).
 Regarding claim 5, Applicant Admit Prior Art (AAPA) figure 1 discloses the integrated circuit of claim 1, wherein 
the backgate region (125) is a heavily doped p-type region (a heavily doped p+ source backgate region 125, [0004]) having a higher doping concentration than the n-type drift region (120, Heavily p+ doped is higher doping concentration than the n-type doping).
Regarding independent claim 6, Applicant Admit Prior Art (AAPA) figure 1 discloses a laterally diffused metal oxide semiconductor (LDMOS) transistor comprising: 
a substrate (105, [0004]);
a p-type body region (110, [0004]) in the substrate;

a p-type backgate region (125, [0004]) in the p-type body region (110) along a surface of the substrate (105), and having a backgate terminal (i.e., 160-1, [0004]); 
an n-type drain region (150, [0004]) in the n-type drift region (120), and having a drain terminal (i.e., 160-3, [0004]); 
an n-type source region (130, [0004]) in to the p-type backgate region (125), and having a source terminal (i.e., 160-2, [0004]); and
a poly gate structure (140, [0004]) formed above the substrate (105) between the n-type source region (130) and the n-type drain region (150), and having a gate terminal ([0007]).
Applicant Admit Prior Art (AAPA) figure 1 does not clearly show
at least one isolation structure in one or more of the drain region or the backgate region where the isolation structure extends a width of the p-type backgate region or a width of the drain region;
Chen’s Fig. 1-3 discloses at least one isolation structure (50 and/or 51, [0030]) in one or more of the drain region (51 in drain region 40, Fig. 1 and 3) or the backgate region (50 in backgate region 36 and 84, see Fig. 1 ad 3) where the isolation structure (50 and/or 51) extends a width of the p-type backgate region (36 and 84) or a width of the drain region (40);
It would have been obvious for one of ordinary skill in the art at the time the invention to apply the teachings of Chen to teachings of AAPA such as applied the at least one isolation structure in one or more of the drain region or the backgate region where the isolation structure extends a width of the p-type backgate region or a width of the drain region (Chen, Fig. 1-3) of Chen to the semiconductor device (AAPA Fig. 1) of AAPA to modifies the structure of AAPA’s Fig. 1 with the at least one isolation structure in one or more of the drain region or the backgate region where the isolation structure extends a width of the p-type backgate region or a width of the drain region. One of ordinary skill in the art would have been motivated to make this modification in order to prevent or minimize hot carrier injection (HCI) into the oxide layer of the gate structure (Chen, [0030]).
Regarding claim 7, Applicant Admit Prior Art (AAPA) figure 1 in view of Chen Fig. 1-3 disclose the LDMOS transistor of claim 6, wherein 
the isolation structure (50 and/or 51, Chen) is formed in the backgate region (36 and 84, Chen) and extends into the p-type body region (84, [0022 and 0084]).
Regarding claim 8, Applicant Admit Prior Art (AAPA) figure 1 in view of Chen Fig. 1-3 disclose the LDMOS transistor of claim 6 as presented above, wherein 
the isolation structure (50 and/or 51, Chen) is formed in the drain region (51 in drain region 40, see Fig. 1 and 3, Chen).
Regarding claim 9, Applicant Admit Prior Art (AAPA) figure 1 in view of Chen Fig. 1-3 disclose the LDMOS transistor of claim 6 as presented above, wherein 
the isolation structure (50 and/or 51, Chen) is formed in the backgate region (50 is form in backgate region 40) and the drain region (51 is form in drain region 38).
Regarding claim 11, Applicant Admit Prior Art (AAPA) figure 1 discloses the LDMOS transistor of claim 6, wherein
the n-type source region (130) is a heavily doped n-type region (A heavily doped n+ source 130, [0004]) having a higher doping concentration than the n-type drift region (120, Heavily n+ doped is higher doping concentration than the n-type doping).
Regarding claim 12, Applicant Admit Prior Art (AAPA) figure 1 discloses the LDMOS transistor of claim 6, wherein
the n-type drain region (150) is a heavily doped n-type region (A drain region 150 is heavily doped n+ type, [0004]) having a higher doping concentration than the n-type drift region (120, Heavily n+ doped is higher doping concentration than the n-type doping).
Reasons for Allowance
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 2 identified distinct feature “a contact terminal formed across at least a portion of the isolation structure.”
The dependent claim 10 identified distinct feature “a contact terminal formed across at least a portion of the isolation structure.”
Claims 14-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance. 
The independent claims 14 identify the uniquely distinct features “a contact terminal formed across at least a portion of the isolation structure.” in combination with the other elements of the claim.
Dependent claims 15 and 17-19 are allowed by virtue of their dependency. 
The closest prior art Chen (US 2014/0252472 A1), Applicant Admit Prior Art (AAPA) figure 1, Lin (US 2018/0130903 A1), and Lu (US 2014/0320174 A1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Response to Arguments
Applicant's arguments filed 09/20/2021 have been considered but are moot because a new reference (Chen figure 1-3) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815